Fourth Court of Appeals
                                          San Antonio, Texas
                                                  May 13, 2014

                                              No. 04-14-00265-CV

                                               John DONOHUE,
                                                   Appellant

                                                          v.

                                              Martha DONOHUE,
                                                   Appellee

                      From the 288th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CI19573
                            Honorable David A. Canales, Judge Presiding


                                                 ORDER
        On April 21, 2014, appellant filed a notice of appeal from the trial court’s October 8,
2013 judgment. 1 On May 13, 2014, appellant filed an affidavit of inability to pay costs in this
court. It appears appellant did not file his affidavit in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on April 21, 2014, the date his notice of appeal was filed, or a
motion for extension of time to file the affidavit was due in this court fifteen days later, on May
6, 2014. See TEX. R. APP. P. 20.1(c)(1), (3).

        We construe the affidavit filed in this court as a motion for extension of time to file the
affidavit in the trial court. Although the affidavit was filed outside the fifteen-day deadline set
forth in Rule 20.1(3), an untimely affidavit of indigence can be “adequate to fulfill the
fundamental purpose of Rule 20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684
(Tex. 2008). Accordingly, we GRANT the motion to extend time to file an affidavit of inability
to pay costs.

         We ORDER the clerk of this court to send copies of the affidavit and this order to the
district clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).

1
 A motion to extension of time to file the notice of appeal is pending. This court is waiting for the clerk’s record to
be filed prior to ruling on the extension.
       We further ORDER the deadline for filing a contest to the affidavit of indigence is May
23, 2014. Any contest must be filed in this court. See TEX. R. APP. P. 20.1(e)(1).


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court